Title: From John Adams to Joseph Ward, 4 February 1801
From: Adams, John
To: Ward, Joseph



Dear Sir,
Washington, February 4, 1801

I have received and read, with much pleasure, your kind and friendly Letter of January 22d.
As I have all my life-time expected such events as those which have lately occurred, I was not surprized when they happened. They ought to be lessons and solemn warnings to all thinking men. Clouds black and gloomy hang over this country threatning a fierce tempest, arising merely from party conflicts at a time when the internal and external prosperity of it, and the national prospects in every other respect, are the most pleasing and promising, that we ever beheld. I pray Heaven to dissipate the alarm storm.
“Depressions of Spirits,” such as wound the nice organs of health” I have not perceived and do not apprehend: but I have some reason to expect that my constitution will have another tryal, when I come to exchange a routine of domestic life without much exercise, for a life of long journeys and distant voyages in one or other of which I have been monthly or at least yearly engaged for two and forty years. When such long continued and violent exercise, such frequent agitations of the body are succeeded by stillness, it may shake an old frame: rapid motion ought not to be succeeded by sudden rest. But at any rate I have not many years before me, and those few are not very enchanting in propect.
’Till death an honest man and candid friend will ever be dear to my heart, and Col. Ward as one of that character may ever be sure of the good will and kind remembrance of

John Adams